Case 20-43597           Doc 1520   Filed 12/23/20 Entered 12/23/20 14:47:01           Main Document
                                              Pg 1 of 4


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

                                                §      Chapter 11
 In re:                                         §
                                                §      Case No. 20-43597-399
 BRIGGS & STRATTON,                             §
 CORPORATION, et al.,                           §      (Jointly Administered)
                                                §
                     Debtors.                   §      Re: Docket No. 1510

          AGREED ORDER GRANTING RELIEF FROM STAY BY CONSENT
       PURSUANT TO 11 U.S.C. § 362(d) AND LOCAL RULES 9013-1F AND 9026(15)

           Upon the consent motion (the “Motion”) of the above-captioned debtors and debtors in

 possession (collectively, the “Debtors”), for entry of an order, pursuant to section 362(d) of the

 title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9013-1(F) of the Local

 Rules of Bankruptcy Procedure for the Eastern District of Missouri (the “Local Rules”), granting

 Laura Smyser (“Smyser”) relief from the automatic stay imposed pursuant to section 362 of the

 Bankruptcy Code in order to permit Smyser to dismiss with prejudice the case captioned as Laura

 Smyser v. MTD Products Company, et al., Case No. 1:19-CV-482-HAB (the “Smyser Action”)

 pending in the United States District Court for the Northern District of Indiana, Fort Wayne

 Division (the “District Court”); and this Court having jurisdiction over this matter pursuant to 28

 U.S.C. §§ 157 and 1334 and Rule 81.901(B)(1) of the Local Rules; and this Court having authority

 to enter a final order consistent with Article III of the United States Constitution; and it appearing

 that venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

 having found that the Debtors’ notice of the Motion was appropriate under the circumstances and

 no other notice need be provided; and this Court having reviewed the Motion; and this Court

 having determined that the legal and factual bases set forth in the Motion establish just cause for




 WEIL:\97768509\1\30180.0004
Case 20-43597           Doc 1520     Filed 12/23/20 Entered 12/23/20 14:47:01           Main Document
                                                Pg 2 of 4


 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, IT IS HEREBY ORDERED THAT:

           1.        The Motion is granted as set forth herein.

           2.        Notwithstanding any provision in the Bankruptcy Rules to the contrary: (a) this

 Order shall be immediately effective and enforceable upon its entry; (b) the Debtors are not subject

 to any stay in the implementation, enforcement, or realization of the relief granted in this Order

 and Bankruptcy Rule 4001(a)(3) shall not apply; and (c) the Automatic Stay pursuant to 11 U.S.C.

 § 362(a) is hereby lifted so that the District Court may dismiss the Smyser Action with prejudice.

           3.        Proof of Claim No. 2139 asserted by Smyser against B&S hereby is deemed

 withdrawn.

           4.        The Debtors shall serve a copy of this Order no later than two (2) business days

 after the date of its entry. The Debtors shall also file a certificate of service within twenty-four

 (24) hours of making service of this Order.


 DATED: December 23, 2020
 St. Louis, Missouri                                              Barry S. Schermer
 cke                                                              United States Bankruptcy Judge




                                                      2
 WEIL:\97768509\1\30180.0004
Case 20-43597           Doc 1520   Filed 12/23/20 Entered 12/23/20 14:47:01     Main Document
                                              Pg 3 of 4


 So Consented:

  By:   /s/ Albert J. Dahm                                By:   /s/ Robert E. Eggmann
  Date: December 23, 2020                                 Date: December 23, 2020

  GLASER & EBBS, LLC                                      CARMODY MACDONALD P.C.

  Albert J. Dahm, Indiana # 4775-02                       Robert E. Eggmann, #37374MO
  132 E. Berry Street                                     Christopher J. Lawhorn, #45713MO
  Fort Wayne, IN 46802                                    Thomas H. Riske, #61838MO
  Telephone: (260) 424-0954                               120 S. Central Avenue, Suite 1800
  Facsimile: (260) 424-6529                               St. Louis, Missouri 63105
  Email: bdahm@glaserbbsfw.com                            Telephone: (314) 854-8600
                                                          Facsimile: (314) 854-8660
  Attorney for Laura Smyser                               Email: ree@carmodymacdonald.com
                                                                 cjl@carmodymacdonald.com
                                                                 thr@carmodymacdonald.com

                                                          - and -

                                                          WEIL, GOTSHAL & MANGES LLP

                                                          Ronit J. Berkovich (admitted pro hac vice)
                                                          Debora A. Hoehne (admitted pro hac vice)
                                                          Martha E. Martir (admitted pro hac vice)
                                                          767 Fifth Avenue
                                                          New York, New York 10153
                                                          Telephone: (212) 310-8000
                                                          Facsimile: (212) 310-8007
                                                          Email: Ronit.Berkovich@weil.com
                                                                  Debora.Hoehne@weil.com
                                                                  Martha.Martir@weil.com

                                                          Attorneys for Debtors and Debtors-in-
                                                          Possession




                                                 3
 WEIL:\97768509\1\30180.0004
Case 20-43597           Doc 1520   Filed 12/23/20 Entered 12/23/20 14:47:01   Main Document
                                              Pg 4 of 4


  By:   /s/ Heather T. Gilbert                            By:   /s/ Richard T. Coyne
  Date: December 23, 2020                                 Date: December 23, 2020

  CASSIDAY SCHADE LLP                                     WEGMAN HESSLER LPA

  Heather T. Gilbert                                      Richard T. Coyne
  233 East 84th Drive, Suite 305                          6055 Rockside Woods Boulevard #200
  Merrillville, Indiana 46410                             Cleveland, Ohio 44131
  Telephone: (219) 661-6031                               Telephone: (216) 970-7970
  Facsimile: (219) 663-5382                               Email: RTCoyne@wegmanlaw.com
  Email: hgilbert@cassiday.com

  Attorney for MTD Products Company and MTD               Attorney for MTD Products Company and
  Consumer Group Inc.                                     MTD Consumer Group Inc.




                                                 4
 WEIL:\97768509\1\30180.0004
